Citation Nr: 1635733	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  16-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Albuquerque, New Mexico.  

In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of evidence provided at his hearing.

The issue of entitlement to service connection for residuals of a traumatic brain injury, to include a seizure disorder, has been raised by the record in July 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  A thoracolumbar spine disability was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a thoracolumbar spine disability is etiologically related to service or a service-connected disability.

2.  A right knee disability was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a right knee disability is etiologically related to service or a service-connected disability.

3.  A left leg disability was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a left leg disability is etiologically related to service or a service-connected disability.

4.  The evidence does not demonstrate that as a result of a service-connected disability the Veteran is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to SMC have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See January 2016 and April 2016 VCAA correspondence and July 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The Veteran and pertinent private medical care providers have indicated that the records of earlier treatment for a low back disorder were unavailable.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends, in essence, that he has thoracolumbar spine disabilities either as a result of injuries incurred in February 1958 or which developed as a result of his service-connected cervical spine disabilities.  He further contends that his right knee and left leg disabilities developed secondary to a service-connected spine disability.  In statements and testimony in support of his claims he described injuries he sustained in service and reported having the onset of low back pain in the 1960's with private medical treatment for a low back disorder in 1985.  His spouse testified that she had known him since 1958 and that he had gait and walking problems for 58 years.  

Service treatment records are negative for complaint, treatment, or diagnosis of thoracic or lumbar spine, right knee, or left leg disorders.  Records show that the Veteran sustained a closed compression fracture to the third cervical vertebral body in February 1958 when he struck his head diving into shallow surf.  Treatment at that time included manipulation and application of a plaster Minerva jacket.  A July 1958 hospital discharge report noted that after three months the cast was removed with the start of physical therapy.  The examiner noted that by June 1958 he had practically complete range of motion, excellent alignment, good strength, and was asymptomatic.  He was found to be fit for return to limited duty.  A June 1958 X-ray study revealed good alignment of the cervical spine with anterior compression fracture of C3 that appeared to have healed.  An August 1958 report noted full range of motion of the neck with excellent strength, posture, and alignment.  A January 1959 report noted normal range of motion with excellent strength and no symptoms.  There was no evidence of traumatic arthritis at that time.  The Veteran's November 1959 separation examination revealed a normal clinical evaluation of the spine.  An associated report of medical history noted treatment for a dislocated compression fracture of the third and fourth cervical vertebrae in February 1958 without indication of any history of symptoms such as arthritis, bone or joint deformity, lameness, trick or locked knee, neuritis, or paralysis.  

A September 1978 VA examination report noted the Veteran's present complaints included neck and back restricted movement and activity with an inability to participate in various forms of exercise, such as tennis and jogging.  The examiner noted the Veteran was well built and well nourished, that his carriage and posture were good, and that his gait was normal.  A specialty orthopedic examination report noted the Veteran's injury in service and subsequent treatment.  The examiner found that externally the neck looked normal, that the nuchal and trapezia areas were soft and not tender, that there was no clinically perceptible limitation of cervical spine motion, and that the Veteran did not give any indication that performing motion caused any pain.  There was no shoulder girdle or intrinsic hand atrophy and no sensory deficit.  X-ray study of the cervical spine revealed a decrease in the height of the body of CV3, narrowing of the C3-4 disc space, and anterior osteophytes at the C3 though C 6 levels.  The examiner's diagnosis was degenerative disc disease at C3-4, secondary to an old fracture at C3.  

A January 1979 rating action granted service connection for an "old fracture" of the cervical spine (C3) with degenerative disc disease.  The Veteran contends, in essence, that a February 1979 VA rating notice letter indicated service connection had been established for a low back disability.  The Board does not agree.  It is true that the February 1979 notice letter vaguely referred to a "back condition" without making a specific reference to the cervical spine.  However, the actual service connection determination clearly referred to the cervical spine injury that was the identified basis of the Veteran's claim.  The Veteran's June 1978 claim also made specific reference to a fracture at C3-4 and made no mention of a thoracic or low spine injury or symptoms.  Moreover, while he reported present complaints including neck and back restricted movement and activity upon VA examination in September 1978, there is no evidence that may be reasonably construed as raising a claim for a thoracic or lumbar spine disorder prior to March 2013.

Private medical records include a January 2010 operative report noting the Veteran underwent a right transthoracic T6-7 diskectomy for a giant calcified T6-7 disk.  It was noted he had been found to have a large calcified thoracic disk herniation with progressive gait disturbance that required microsurgical excision.  The post-operative impressions included status post T6-6 thoracoscopic discectomy with left lower extremity post op weakness.  

A July 2009 magnetic resonance imaging (MRI) revealed a large central disc protrusion at T6-7 resulting in severe central canal stenosis, mass-effect, and complete flattening of the underlying spinal cord.  It was noted there was mild anterior wedging and signal abnormality involving T11 consistent with an acute mild compression deformity.  A June 2010 MRI scan revealed a moderate T12 compression deformity that was present previously with minor T10-11 degenerative endplate marrow changes.  There had been interval healing demonstrating likely mild acute contusion or depression deformity at T11 since July.  A February 2011 report noted the Veteran underwent a right total knee replacement.  A past medical history was reported including dislocation and fracture of the third and fourth cervical vertebrae, right knee arthroscopy in 1990 and 1999, and discectomy (identified as at C6-7, apparently erroneously) on January 2010, associated with left leg paralysis.  

A May 2013 private medical statement from R.C.R., M.D., noted that no treatment records were available but the physician recalled having treated the Veteran for lower back pain and sciatic pain in 1985.  It was further noted that he had been sent for two lumbar epidural steroid injections to treat pain in his lower back and right leg.  In a subsequent November 2013 statement Dr. R.C.R. noted that, to the best of his recollection, the Veteran had been seen in 1985 for a sciatic condition to his lower back that was the result of spinal trauma sustained during his military career from 1956 to 1960.  

VA treatment records show a June 2014 MRI scan revealed scoliosis of the lumbar spine and an acquired fusion at L2-3.  There was severe multi-level degenerative disk disease with the greatest disk space narrowing on the right at L3-4, L4-5, and L5-S1 and on the left at L1-2 where there were correspondingly severe foraminal stenoses.  

An October 2013 private medical statement from N.S., M.D., noted a 15 year history as the Veteran's primary care physician.  It was further noted that his original injury was a C3-4 fracture related to trauma and repaired with fusion and that during this time he had always had some chronic back pain and subtle changes in his gait and neurological findings that led to a T6-7 disc that compressed his spinal cord as well as some vertebral compression fractures.  The physician noted that, to his knowledge, the Veteran had not had any significant trauma since his original back injury that might have been the precipitant to the T6-7 disability.  It was noted that no pathology was found to suggest a primary disease process as a cause.  Subsequent to his back surgery he developed left-sided weakness which caused an acceleration of a degenerative process in the right knee requiring a total knee replacement.  The physician suggested that there was a very reasonable possibility that the original injury was the precipitant for the latter thoracic and right knee issues. 

An October 2013 private medical statement from K.S.H., M.D., provided a diagnosis of status post right total knee replacement in February 2011 because of progressive osteoarthritis of the right knee.  The arthritis was noted to have been accentuated by the fact that the Veteran developed weakness in the left lower extremity due to previous spinal problems.  He had originally sustained a fracture of C3-4 in 1958 after hitting his head while swimming in the ocean and underwent a C3 fusion.  The physician stated he apparently recovered from that and then developed a thoracic disk herniation treated with surgical decompression that left him with paralysis of the left lower extremity.  Increasing paralysis of the left lower extremity then put more stress across his right knee that was already arthritic and led to a total knee replacement.  It was noted that it appeared that his previous spinal injuries led to the paralysis, that the paralysis led to increasing stress of the right knee, and that the increasing stress led to more arthritis of the right knee.

VA examination in February 2014, based upon clinical examination and review of the evidence of record, provided diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and vertebral fracture.  It was noted that the Veteran reported he was a retired insurance broker.  He described having neck pain since his injury in service in 1958 and back pain starting in the 1960s with unsteadiness.  He stated that he received two epidural injection treatments in 1985, but that his back continued to hurt and he still felt unsteady on his feet.  He reported that eventually he had surgery of T6 and T7 and afterward was told he would have near paralysis of his left leg.  More recently he had sciatica or piriformis syndrome. 

It was the examiner's opinion that the Veteran's claimed back disorder was less likely incurred in or caused by the in-service injury, event, or illness.  As rationale for the opinion the examiner noted that his cervical injury had healed uneventfully and that he later developed lower back disease that was unrelated to his neck injury.  It was noted that the nerve injury he incurred as a result of the lower back injury was also unrelated to his cervical vertebrae fracture.  

The examiner also found that the back disorder was less likely than not proximately due to or the result of his service-connected disability.  The rationale for this opinion was that he did not injure his thoracic or lumbar spine in the accident when he fractured his cervical vertebra, and that there were no reports of signs or symptoms of injury to that area.  It was noted one could speculate that he strained this area in the accident, but that it was not likely it would have resulted several years later in the type of degeneration noted in that part of the spine.  The available evidence was noted to have revealed his cervical spine had healed uneventfully and that in later years he developed thoracic and low back pain related to degeneration, requiring surgery of the thoracic spine that resulted in nerve damage leaving his left extremity nearly paralyzed.  The examiner stated that, while doctors frequently recognize that an uneven gait due to knee disease may result in thoracolumbar degeneration because of offloading or favoring the injured joint, pain or decreased motion of the neck did not result in uneven gait and thus should not directly affect the thoracic spine, the lumbar spine, or the knees.  It was also less likely that his right knee disability was proximately due to or the result of a service-connected disability.  The rationale was that his neck injury did not result in a right knee disability as the neck problem did not impact his gait. 

Based upon the evidence of record, the Board finds that thoracolumbar spine, right knee, and left leg disabilities were not manifest during active service, that neither arthritis of the thoracolumbar spine nor an organic disease of the neurologic system were manifest within one year of his separation from active service, and that the preponderance of the evidence fails to establish that a thoracolumbar spine, a right knee, or a left leg disability is etiologically related to service or a service-connected disability.  The opinions of the February 2014 VA examiner are found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the statements from the Veteran and his spouse that he had gait problems that, in essence, continued since active service and that he had the onset of low back pain soon after service in the 1960's.  The Board finds that the statements as to gait problems and thoracic or lumbar spine pain that continued after active service are inconsistent with the Veteran's medical findings and reported history at his discharge from service and with the findings upon VA examination more than 18 years later in September 1978.  The specific statements of the Veteran and his spouse as to a continuity of symptomatology after service are not found to be not credible due to inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Although at his September 1978 VA examination the Veteran reported present complaints including neck and back restricted movement and activity, the examiner found he was well built and well nourished, that his carriage and posture were good, and that his gait was normal.  A specialty orthopedic examination also found that that there was no clinically perceptible limitation of cervical spine motion and that the Veteran did not give any indication that performing motion caused any pain.

The Board also finds the May 2013, October 2013, and November 2013 private medical etiology opinions of record as to the thoracic and lumbar spine disabilities to be of no probative value to the extent they are demonstrated to have been based upon facts that are not credible.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The opinions were provided many years after service and when the Veteran claimed to have noticed the onset of gait problems and low back pain and that there is no indication that pertinent service or VA treatment records were available to the physicians for review.  Moreover, to the extent the physicians opinions were based on the Veteran's history of experiencing ongoing symptoms since service, the Board has found that that history is compromised.  Such weakens the overall strength of those opinions.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

In private medical statements dated in May 2013 and November 2013 Dr. R.C.R. recalled that the Veteran had been seen in 1985 for a sciatic condition to his lower back that was the result of spinal trauma sustained during his military career from 1956 to 1960.  No information was provided, however, as to the basis for this determination nor as to whether other medical records, such as service treatment or VA examination reports, had been considered.  While the recollection of Dr. R.C.R. supports that a sciatic disorder was manifest in 1985, VA examination findings are persuasive that no significant low back symptoms were manifest in September 1978.

In an October 2013 private medical statement Dr. K.S.H. noted that the Veteran had originally sustained a fracture of C3-4 in 1958 with a subsequent C3 fusion, that he apparently recovered from that and then developed a thoracic disk herniation treated with surgical decompression that left him with paralysis of the left lower extremity which led to more arthritis of the right knee.  No rationale was provided as to the implied etiology opinion that the thoracic disk herniation had developed as a result of the 1958 injury or as secondary to the service-connected cervical spine disability.  Nor is there any indication that pertinent service treatment or VA examination reports were reviewed.  

The October 2013 private medical statement from Dr. N.S. is similarly shown to have been based primarily upon treatment provided many years after service and, presumably, the Veteran's reported medical history as to pain and gait problems since service that have been found to be not credible.  It was noted, in essence, that the physician had no knowledge as to whether the Veteran had any significant trauma since his original injury in service and additional no information as to a medical rationale unrelated to the reported continued gait and pain symptoms for the implied determination that the injury in service involved the thoracic or lumbar spines was provided.  Nor was any medical rationale provided to explain the statement that there was a very reasonable possibility that the original injury was the precipitant for the latter thoracic issue.  In the absence of any such explanation and as the physician is not shown to have reviewed the pertinent service and VA treatment evidence of record, the Board finds the etiology opinion to be of no probative weight.  

In contrast to the aforementioned opinions, the February 2014 VA examiner is shown to have reviewed all of the evidence then of record including the service treatment reports and to have found that the Veteran did not injure his thoracic or lumbar spine in the in-service accident.  It was noted there were no reports of signs or symptoms of injury to that area.  The examiner, cautiously, noted that one could speculate that he strained this area in the accident, but explained further that it was not likely it would have resulted several years later in the type of degeneration noted in that part of the spine.  The examiner, then, specifically found that the Veteran's cervical injury had healed uneventfully and that he later developed lower back disease that was unrelated to his neck injury.  The left leg nerve injury was found to have been incurred as a result of the lower back injury and his right knee disability was found to be unrelated to the cervical vertebrae fracture as the neck problem did not impact his gait.  The Board finds these opinions are persuasive and are factually accurate, fully articulated, and include sound reasoning for the conclusions.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or neurologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link a present disorder to service are not competent medical evidence.

In conclusion, the Board finds that service connection for thoracolumbar spine, right knee, and left leg disabilities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims.

Special Monthly Compensation

SMC is awarded to a Veteran who, as a result of service-connected disabilities, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014).  

SMC is provided if a Veteran, as the result of service-connected disability, has the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o) (West 2014).

SMC is provided if in the event a Veteran's service-connected disabilities exceed the requirements for any of the rates prescribed, VA may allow the next higher rate or an intermediate rate, subject to an identified maximum.  In the event a veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, VA shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, VA shall allow the next higher rate or intermediate rate.  38 U.S.C.A. § 1114(p) (West 2014).

If any Veteran, otherwise entitled to compensation authorized under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under subsection 38 U.S.C.A. § 1114(p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C.A. § 1114 and at the rate authorized under subsection (k) of 38 U.S.C.A. § 1114, is in need of regular aid and attendance, then, in addition to such compensation (1) the veteran shall be paid a monthly aid and attendance allowance; or (2) if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance, in lieu of the allowance authorized in clause (1), if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r) (West 2014).

SMC is provided if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s) (West 2014); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that Congress did not intend that a 100% combined rating suffice for a service-connected disability rated as total, but that an award of TDIU, if it based upon a single service-connected disability, is sufficient).  A TDIU rating that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

A person shall be considered to be in need of regular aid and attendance if that person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b) (West 2014).  A person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2015).

The following criteria will be considered in determining whether a Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the Veteran has asserted that SMC is warranted based upon the need for aid and attendance.  The pertinent evidence of record shows that service connection is established for an old fracture at C3 with degenerative disc disease.  A 10 percent disability is assigned.  A March 2013 examination included diagnoses of left lower leg paralysis and right hand restricted motion and neuropathy.  The examiner found that as a result of left lower leg paralysis the Veteran was not able to prepare his own meals and had poor balance, reduced ability to ambulate, needed assistance with self-care, and was mostly housebound requiring assistance if he went out.  It was also noted that he had reduced range of motion and strength to the right hand.  He was not hospitalized or confined to bed and was able to feed himself, bathe and tend to other hygiene needs without assistance.  He was not legally blind and did not required nursing home care.  There were no specific limitations to the spine, truck, and neck.  

Based upon the available record, the Board finds the evidence does not demonstrate that as a result of a service-connected disability the Veteran is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  The overall evidence of record does not demonstrate that he is a patient in a nursing home or is blind.  There is likewise no evidence that he is unable to dress or undress himself or to keep himself ordinarily clean and presentable, that he has a frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid, that he is unable to feed himself through the loss of coordination of upper extremities or through extreme weakness, that he is unable to attend to the wants of nature, or that he has an incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  There is no evidence of the anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes, with 5/200 visual acuity or less, or that he is permanently bedridden.  Therefore, the Board finds the appeal as to entitlement to SMC must be denied.  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to special monthly compensation based upon the need for aid and attendance is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


